NOLAN JARVIS,
v.
JAMES LEBLANC, SECRETARY, LOUISIANA DEPARTMENT PUBLIC SAFETY AND CORRECTIONS, BRENDA ACKLIN, RECORDS CUSTODIAN, DAVID WADE CORRECTIONAL CENTER.
No. 2009 CA 1601.
Court of Appeals of Louisiana, First Circuit.
March 26, 2010.
Not Designated for Publication.
In Proper Person, Homer, LA, Plaintiff/Appellant, Nolan Jarvis.
SUSAN WALL GRIFFIN, Baton Rouge, LA, Counsel for Defendant/Appellee, Secretary, Louisiana Department of Public Safety and Corrections.
Before: DOWNING, GAIDRY and McCLENDON, JJ.
DOWNING, J.
Petitioner/appellant, Nolan Jarvis, is an inmate in the custody of the Department of Public Safety and Corrections (DPSC), serving his sentence at the David Wade Correctional Center in Homer, Louisiana. Jarvis filed this lawsuit when he was denied good time eligibility based upon his post-1977 habitual offender adjudication. The district court agreed with the Commissioner's recommendation that under La. R.S. 15:571.3 (C), Jarvis was prohibited from eligibility for diminution of sentence and dismissed his suit with prejudice. Jarvis seeks review of the district court judgment.
The Commissioner's May 6, 2009, recommendation, adopted in the district court judgment, fully explains the decision. After a thorough review of the record, we find no error in the district court judgment. Therefore, we affirm the district court's judgment in accordance with Uniform Rules  Courts of Appeal, Rule 2-16.2A (4), (5), and (10). All costs associated with this appeal are assessed against Nolan Jarvis, the petitioner/appellant.
AFFIRMED.